DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II (claim 2) in the reply filed on 4/8/21 is acknowledged.  Claim 1 is withdrawn from examination.  Claim 2 is under examination.
Information Disclosure Statement
The listing of references in the specification (for example, as cited in par. 0005 and 0017) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The use of reading assessment products, including DIBELS, AIMSWEB, and ReadNaturally, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 204.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both “Speech Input Signals” and “Speech Input Interface”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The generic placeholder “speech input interface” coupled with the functional language “configured to accept speech signals from a reader and apply the speech signals as inputs to a speech recognition engine and speech processing component for automatically determining text units corresponding to the 
The generic placeholder “adjustment computation component” coupled with the functional language “for receiving and adjusting the measured durations, the adjustment computation component having access to a database of baseline durations for reading aloud or speaking the respective text units, and the adjustment computation component modifying the measured durations so as to give consideration to the baseline durations” in claim 2.  The specification is silent as to any corresponding structure for this limitation.
The generic placeholder “first mapping component” coupled with the functional language “for receiving the adjusted durations and mapping the adjusted durations to values on a first scale” in claim 2. The specification is silent as to any corresponding structure for this limitation.
The generic placeholder “a second mapping component” coupled with the functional language “configured to map said result to a second scale” in claim 2.  The specification is silent as to any corresponding structure for this limitation.
The generic placeholder “probabilistic model computation component” coupled with the functional language “coupled to receive the values on the first scale and having access to a database of parameters that have already been estimated, the probabilistic model computation component outputting a result to a second mapping component configured to map said result to a second scale, wherein the result expressed in the second scale is output as a unified reading rate of the reader” in claim 2. The specification is silent as to any corresponding structure for this limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation “an adjustment computation component for receiving and adjusting the measured durations, the adjustment computation component having access to a database of baseline durations for reading aloud or speaking the respective text units, and the adjustment computation component modifying the measured durations so as to give consideration to the baseline durations”.  However, the phrase “the adjustment computation component modifying the measured durations so as to give consideration to the baseline durations” renders the claim indefinite as it is unclear what it means to “give consideration to the baseline durations” in the context of the modifying step.  There is no further explanation of how the measured durations are modified giving “consideration to the baseline durations”, either in the claim or the written description.  Rather, the written description merely states that “Each duration may be modified in some way that considers the baseline duration” (par. 0020).  Therefore, claim 2 is indefinite.
Claim limitations “speech input interface”, “adjustment computation component”, “first mapping component”, ““a second mapping component” and “probabilistic model computation component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the written description at paragraph 0020 and Figure 2 merely refers to these generic placeholder by name without further defining any corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
35 USC 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 2 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claim limitation “speech input interface”, “adjustment computation component”, “first mapping component”, “second mapping component” and “probabilistic model computation component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the written description at paragraph 0020 and Figure 2 merely refers to these generic placeholders by name without further defining any corresponding structure.  Therefore, one of ordinary skill in the art would reasonably conclude the Applicant did not have possession of the claimed invention at the effective date of filing.
Claim 2 recites the limitation “an adjustment computation component for receiving and adjusting the measured durations, the adjustment computation component having access to a database of baseline durations for reading aloud or speaking the respective text units, and the adjustment computation component modifying the measured durations so as to give consideration to the baseline durations”.  However, the phrase “the adjustment computation component modifying the measured durations so as to give consideration to the baseline durations” renders the claim indefinite as it is unclear what it means to “give consideration to the baseline durations” in the context of the modifying step.  There is no further explanation of how the measured durations are modified giving “consideration to the baseline durations”, either in the claim or the written description.  Rather, the written description merely states that “Each duration may be modified in some way that considers the baseline duration” (par. 0020).  Therefore, one of ordinary skill in the art would reasonably conclude the Applicant did not have possession of the claimed invention at the effective date of filing.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps which are practically performed by mental process, including observation, evaluation, judgement and opinion, thus falling under one of the judicial exception groupings.  This includes: accept speech from a reader and automatically determining text units corresponding to the speech, and automatically measuring a duration taken by the reader to speak each of the text units; receiving and adjusting the measured durations, having access to a record of baseline durations for reading aloud or speaking the respective text units, and modifying the measured durations so as to give consideration to the baseline durations; receiving the adjusted durations and mapping the adjusted durations to values on a first scale; and receive the values on the first scale and having access to a record of parameters that have already been estimated, outputting a result to map said result to a second scale, wherein the result expressed in the second scale is output as a unified reading rate of the reader.  For example, a human could practically observe a reader speaking, record their observation and perform the above evaluation steps by mental steps.   Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited evaluation steps, the use of such physical aid does not negate the mental nature of this limitation. Thus, the steps identified above falls into the “mental process” groupings of abstract ideas. Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., an apparatus, comprising: a speech input interface configured to accept speech signals from a reader and apply the speech signals as inputs to a speech recognition engine and speech processing component for performing the judicial exception above; generally referring to speech as speech signals; an adjustment computation component for performing the judicial exception above; a first mapping component for performing the judicial exception above; and a probabilistic model computation component coupled to perform the judicial exception above; and a database for storing information defining the judicial exception above; and a second mapping component configured to perform the judicial exception above) are recited so generically (no details whatsoever are provided other than that it is a “interface” or “component” for performing judicial exception above, including defining the 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained with respect to Step 2A Prong Two, the recited interface, components, and database, including defining the speech as speech signals, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The additional elements of a speech input interface amounts to extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the speech input interface accepting speech signals is mere data gathering that is recited at a high level of generality, and, based on the lack of further definition in the specification, is also interpreted as well-known. This limitation therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claim 2 is not directed to patent eligible subject matter.
Conclusion

The following prior art references are deemed relevant to the inventive concept of the present application, but not relied upon in the rejection above: US 5,634,086 to Rtischev (disclosing an apparatus for measuring reading speed and assigning a score).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715